Appeal from an order dismissing a writ of habeas corpus follow*834ing a hearing. The relator was convicted of assault, second degree, in 1952 after a trial by a court and jury in Erie County. He was subsequently sentenced to Attica State Prison for a term of one year to life. Prior to this present proceeding he was ‘before the Parole Board in 1952 at Attica, in 1954 at Sing Sing and in 1957 at Attica, and on each occasion was denied parole. On March 5, 1957 he was transferred to Dannemora State Hospital where he is presently confined. A prisoner so sentenced is subject to the jurisdiction of the Parole Board while he is in a State prison ('Correction Law, § 210), and it must review his case every two years (§ 214, subd. 3, as amd. by L. 1950, ch. 525). It may also grant him an absolute discharge from parole (§ 220, subd. 3, as amd. by L. 1950, ch. 525). While in prison, he is subject to observation at the psychiatric clinic in the institution (§ 148, as amd. by L. 1950, eh. 525). The basis of his appeal concerns the denial of parole when he appeared before the board on January 29, 1959, because, as he alleges, of his confinement to the hospital. The relator is detained by a valid commitment and the place of his confinement is not ordinarily reviewable by a writ of habeas corpus. His maximum sentence has not expired and he is detained at the hospital subject to section 386 of the Correction Law. (People ex rel. Sacconanno v. Shaw, 4 A D 2d 817; People ex rel. Elm v. Johnston, 11 A D 2d 584.) Order unanimously affirmed. Present • — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.